[newparlogo.gif]




July 3, 2014    




James Matthew Vaughn
130 Amulet Oaks Court
The Woodlands, Texas 77382
281-298-5066
matthew.vaughn@outlook.com


RE: Employment Offer


Dear Matt:


We are pleased to extend this letter as confirmation of your offer of employment
with PAR Petroleum (PAR) as General Counsel. This position is full time exempt.


Following is an outline of the terms and general conditions of your employment
with PAR:
 
1. Commencement Date: July 28, 2014


2. Salary: You will be paid an annual base salary of $300,000 in accordance with
PAR’s standard payroll practice. Your compensation will be reviewed annually in
accordance with current PAR policy.


3. Other Compensation:


a.
Annual Short Term Incentive Plan - Cash: You will participate in an annual
incentive plan and may be eligible for bonuses each year depending upon the
profitability of the Company and your performance against metrics that will be
defined each year. Your target bonus will be 40% of your annual base pay with a
maximum of 80%.

 
b.
Annual Short Term Incentive Plan – Restricted Stock: You will be eligible to
participate in an annual stock based incentive plan that will be awarded at the
end of each year subject to meeting personal performance goals that will be
negotiated for each annual period. The value at risk will be determined annually
with your first annual at-risk target value being $250,000 and a maximum of
$350,000. Shares awarded will vest over a 3 year period.



c.
Long Term Incentive Plan – Restricted Stock Grant: You will be granted a value
of $450,000 in restricted PAR stock as outlined below. The actual number of
shares granted will be determined on your starting date by using a price
determined by a 60



                                                                                                                                                                                            
800 Gessner Rd., Suite 875 | Houston, Texas 77024
Office: (281) 899-4800 | Fax: (281) 565-1237



--------------------------------------------------------------------------------

[newparlogo.gif]


day VWAP (Volume Weighted Average Price) consistent with current PAR equity
plans. The restricted stock will vest over a 5 year period. The shares will be
awarded as follows:


1.
The grant value of $300,000 will be awarded on your start date.

  
2.
The grant value of $150,000 will be awarded upon your completing one year
employment.



d.
Long Term Incentive Plan – Options / Net Asset Value Units (“NAV Units”): You
will be eligible to participate in the annual Options / NAV Units based plan
depending on the profitability of the company and your performance against
metrics that will be defined each year. Your target value will be 40% of your
base salary split evenly between options and the NAV Units. The Options will
vest over a 3-year time period and the NAV units will be evaluated at the end of
the initial 3-year period and can be settled in either cash of immediately
vested stock. The initial value of the options will be based on Black-Scholes
valuation using a 35% volatility.



The terms of this restricted stock, options and NAV Unit grants in items (b),
(c) and (d) above, will be customary for awards of this type. I have attached
the current format for restricted stock, options and NAV Unit grants for your
review. Key terms include:


i.
A vesting schedule under which shares will vest in accordance with an
established schedule on the anniversary of award.



ii.
Vesting shall occur immediately upon:

•
Death of grantee

•
Termination of grantee’s employment without cause

•
Occurrence of change of control

4. Vacation and Holidays: You will be eligible for four weeks paid vacation and
nine holidays per calendar year in accordance with current company policies.


5. Benefits: You will be eligible to participate in PAR sponsored benefit
program. We will provide you a summary of benefits separately.


6. 2014 Compensation: Based on a start date of July 28, 2014 your compensation
will be pro-rated based the following: Your salary will be paid ratably based on
an annual salary of $300,00 and you will be fully eligible to participate in the
other forms of compensation as described in this letter at year end.




                                                                                                                                                                                            
800 Gessner Rd., Suite 875 | Houston, Texas 77024
Office: (281) 899-4800 | Fax: (281) 565-1237



--------------------------------------------------------------------------------

[newparlogo.gif]


In making this offer, PAR understands that you are not under any obligation to
any former employer, person, firm or corporation that would prevent, limit or
impair in any way the performance by you of the duties as an employee of PAR.
PAR also understands there is no outstanding obligation it would have to your
current employer


This offer is subject to completion of a background investigation and the
passing of alcohol and drug screening tests. We will schedule these as soon as
possible after receiving your signed offer. This offer is also contingent upon
compliance with the Immigration Reform and Control Act of 1986. The act requires
you to establish your identity and employment eligibility. Therefore, on or
before your first day of employment you will be required to fill out an
Employment Verification Form, also referred to as an I-9, and present any of the
documents required. Attached you will find a listing of the eligible
documentation. Sometimes these documents can take time to obtain, so please
start now to obtain them.


We are delighted to have you join the PAR team and look forward to a long and
mutually beneficial relationship. Should you have any questions, please do not
hesitate to contact me directly.


To acknowledge your acceptance of the foregoing, please sign in the space below
and return a copy to me.


Sincerely,


 
/s/ William Monteleone


William Monteleone
Chief Executive Officer






Agreed:






_/s/ James Matthew Vaughn_________________            __July 3,
2014_____        
James Matthew Vaughn                        Date


                                                                                                                                                                                            
800 Gessner Rd., Suite 875 | Houston, Texas 77024
Office: (281) 899-4800 | Fax: (281) 565-1237

